The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Attorney Yin on 02/08/2021.
The application has been amended as follows: 
1.    A method of forming an integrated circuit structure, the method comprising:
forming a fin active region on a semiconductor substrate; 
forming a dummy gate stack over the fin active region; 
forming an inter-layer dielectric (ILD) layer around the dummy gate stack;
removing the dummy gate stack to form a first trench in the ILD layer; 
filling the first trench by depositing a gate dielectric layer having a first dielectric material and depositing a conductive material layer on the gate dielectric layer, thereby forming a high-K metal gate stack;
performing a first patterning process to the conductive material layer to form a first opening and a second opening;
filling the first opening and the second opening with a second dielectric material being different from the first dielectric material in composition, thereby forming a first gate cut feature in the first opening and a second gate cut feature in the second opening;
after the filling the first opening and the second opening, performing a second patterning process to the conductive material layer to form a second trench between the first gate cut feature and the second gate cut feature and directly over the fin active region; and
filling the second trench with a third dielectric material being different from the first and second dielectric material in composition.
10.   A method of forming an integrated circuit structure, the method comprising:
forming a fin active region on a semiconductor substrate; 
forming a dummy gate stack on the fin active region;
forming an inter-layer dielectric (ILD) layer around the dummy gate stack;
removing the dummy gate stack to form a first trench in the ILD layer; 
filling the first trench by a gate dielectric layer having a first dielectric material and a conductive material layer on the gate dielectric layer, thereby forming a high-K metal gate stack having a gate electrode;
performing a first patterning process to the conductive material layer to form a second trench; 
filling the second trench with a second dielectric material, resulting in a first dielectric feature;
after the filling the second trench, performing a second patterning process to the conductive material layer to form a third trench directly over the fin active region; and
filing the third trench with a third dielectric material, resulting in a second dielectric feature, 
wherein the second dielectric material is different from the first dielectric material in composition,
wherein the gate dielectric layer contacts a bottom surface and a sidewall surface of the first dielectric feature.
Claims 1-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming an integrated circuit, comprising: 
performing a first patterning process to the conductive material layer to form a first opening and a second opening; filling the first opening and the second opening with a second dielectric material being different from the first dielectric material in composition, thereby forming a first gate cut feature in the first opening and a second gate cut feature in the second opening; after the filling the first opening and the second opening, performing a second patterning process to the conductive material layer to form a second trench between the first gate cut feature and the second gate cut feature and directly over the fin active region; and filling the second trench with a third dielectric material being different from the first and second dielectric material in composition.
Independent Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming an integrated circuit, comprising: 
performing a first patterning process to the conductive material layer to form a second trench; filling the second trench with a second dielectric material, resulting in a first dielectric feature; after the filling the second trench, performing a second patterning process to the conductive material layer to form a third trench directly over the fin active region; and filing the third trench with a third dielectric material, resulting in a second dielectric feature,
Independent Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming an integrated circuit, comprising: 
performing a first patterning process to the conductive material layer and the gate dielectric layer to form a second trench such that a shallow trench isolation (STI) feature is exposed within the second trench; forming a dielectric feature in the second trench; after the forming the dielectric feature, performing a second patterning process to the conductive material layer and the gate dielectric layer to form a third trench that spans over the fin active region; 
The allowed claims 1-9, 11-14 and 16-20, each depend on independent claim 1, 10 or 15, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817